Citation Nr: 1334754	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran submitted a notice of disagreement to the November 2008 rating decision in January 2009, a statement of the case was issued in February 2010, and a VA Form 9 was received in March 2010.

In March 2013, the Board remanded this claim for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a rating higher than 20 percent for diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a rating higher than 20 percent for diabetes mellitus, type II, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the issue of entitlement to a rating higher than 20 percent for diabetes mellitus, type II.  See October 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

Entitlement to a rating higher than 20 percent for diabetes mellitus, type II, is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


